An & WwW bP

oOo CO Sy DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT
United States Attorney

TANYA B. SYED
Assistant United States Attorney AUG 1:4 2019

501 I Street, Suite 10-100

 

Sacramento, CA 95814 CLERK, U.S. CISTFICT ATA
Telephone: (916) 554-2700 EASTERN DISTRICT orn"
Facsimile: (916) 554-2900 ey OER Cah

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) CASENO. 2-49 MJ 130 EFB
)
Plaintiff, )
) SEALING ORDER
Vv. )
)
ROEUTH KORM, )
)
Defendant. )
)
)
)

 

Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the above-captioned case shall be filed under seal and

shall not be disclosed to any person unless otherwise ordered by this Court.

 
   

pated: SAY LLP A !

~ Hon. Edmund F. Brennan
U.S. MAGISTRATE JUDGE

SEALING ORDER

 
